UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 21, 2014 Sun Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 0-20957 52-1382541 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 350 Fellowship Rd., Suite 101, Mt. Laurel, N.J. (Address of principal executive Offices) (Zip Code) Registrant’s telephone number, including area code (856) 691-7700 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02.Unregistered Sales of Equity Securities. On August 21, 2014, Sun Bancorp, Inc. (the “Company”) completed the previously announced sale of an aggregate of 1,133,144 shares of common stock, par value $5.00 per share, at a purchase price of $17.65 per share, or $19,999,991.60 in the aggregate.The sales were made pursuant to securities purchase agreements with certain institutional investors, and the issuance and sale of the shares was exempt from registration under the Securities Act of 1933, as amended (the “Act”), pursuant to Section 4(2) of the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUN BANCORP, INC. (Registrant) Date: August 21, 2014 By: /s/ Thomas R. Brugger Name: Thomas R. Brugger Title: Executive Vice President and Chief Financial Officer
